Citation Nr: 1042396	
Decision Date: 11/10/10    Archive Date: 11/18/10

DOCKET NO.  06-14 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUE

Entitlement to an initial evaluation in excess of 20 percent for 
degenerative joint disease (DJD) and degenerative disc disease 
(DDD) of the lumbar spine.

(A motion for reconsideration of a January 2008 Board of 
Veterans' Appeals decision that denied service connection for 
alcohol and drug abuse is addressed in a separate decision.)


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney at 
Law


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

A. Mecone, Associate Counsel


REMAND

The Veteran had active military service from August 1968 to 
December 1970.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a May 2005 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.

The Veteran testified before the undersigned Veterans Law Judge 
at a Board hearing held in Columbia, South Carolina in October 
2007.

By way of a January 2010 order, the United States Court of 
Appeals for Veterans Claims (Court) vacated and remanded a 
December 2008 decision by the Board that had in part, denied the 
Veteran's claim for an initial evaluation in excess of 20 percent 
for DJD and DDD of the lumbar spine.  The Court's order followed 
a joint motion for remand.  (The Board's December 2008 denial of 
the Veteran's claim of entitlement to non-service-connected 
pension benefits was not appealed.)  

In this case, the parties to the joint motion determined that an 
additional medical examination was necessary to address the 
Veteran's functional loss during flare-ups of back pain.  
Specifically, the parties to the joint motion noted that during 
his May 2008 VA examination, the Veteran reported that he 
experienced flare-ups of back pain approximately every two to 
three months that could last up to two weeks.  The parties to the 
joint motion noted that the Board relied on the April 2005 and 
May 2008 VA examinations despite the fact that the VA examiners 
conducting these examinations did not address the Veteran's 
functional loss during flare-ups as required by DeLuca v. Brown, 
8 Vet. App. 202 (1995).  

Additionally, the parties to the joint motion determined that 
further information was required to determine whether the Veteran 
experienced incapacitating episodes.  Specifically, during the 
April 2005 VA examination, the examiner reported that the Veteran 
was placed on bed rest twice in the previous year by a physician.  
The Board notes that in a May 2008 VA examination, the Veteran 
denied experiencing incapacitating episodes.  Nevertheless, the 
parties found that to properly evaluate the Veteran's 
incapacitating episodes, more information was needed concerning 
when and for how long the Veteran was placed on bed rest.

As such, in order to comply with the directives of the January 
2010 Joint Motion, a remand is required.  Accordingly, the case 
is REMANDED for the following action:

1.  The Veteran should be asked to identify 
each instance since November 2004 when he 
was prescribed bed rest by a physician.  He 
should identify the physician and be asked 
to provide releases so that VA can obtain 
the records confirming the treatment and 
prescribed periods of bed rest.  (The 
agency of original jurisdiction (AOJ) 
should give the Veteran as much time as he 
needs to provide this information.  Because 
this information is vitally important to 
his claim, it is necessary that it be made 
available to the examiner who will be asked 
to examine the Veteran in the remand 
instruction below.)

2.  The Veteran should thereafter be 
scheduled for a VA spine examination.  The 
AOJ should ensure that the examiner 
identifies all functional losses due to 
lumbar spine DDD and DJD, including 
problems such as pain, weakness, 
fatigability, incoordination, and flare-
ups.  The problems due to these functional 
losses should be equated to loss of 
flexion, extension, rotation, and lateral 
flexion (beyond that shown clinically).  
See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  For example, despite what might be 
normal flexion or extension, if the 
claimant experiences pain or flare-ups such 
that his disability is tantamount to 
disability typically seen with greater 
limitation of motion, this should be 
explicitly stated in terms of degrees of 
additional loss.  It should be noted the 
point at which pain begins with motion in 
each plane for the lumbar spine.  In 
evaluating the functional loss due to 
lumbar spine flare-ups, the VA examiner 
should take into account the Veteran's May 
2008 statement at a VA examination where he 
reported experiencing flare-ups of back 
pain every two to three months that could 
last up to two weeks.

The VA examiner should also ascertain the 
duration and frequency of any physician-
prescribed periods of bed rest due to the 
Veteran's degenerative disc disease.  In 
assessing the duration and frequency of 
periods of bed rest prescribed by a 
physician, the examiner should take into 
consideration the Veteran's statement at 
his April 2005 VA examination that he had 
been placed on bed rest twice in the 
previous year by a physician.  (The 
Veteran's claims file, including a copy of 
this remand, must be made available to the 
examiner for review in connection with the 
examination.  Consideration must be given 
to all private treatment reports secured as 
a result of the development sought in 
paragraph 1 of this remand.)

The AOJ should make sure that the 
examination report complies with this 
remand and the questions presented in the 
examination request, especially with 
respect to the assessment of functional 
loss and applicability of examination 
findings to the rating criteria.  If the 
report is insufficient, it should be 
returned to the examiner for necessary 
corrective action.

3.  The AOJ should re-adjudicate the claim.  
If a benefit sought is not granted, a 
supplemental statement of the case should 
be issued.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2010).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a preliminary 
order and does not constitute a decision of the Board on the 
merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

